          Case 1:20-cv-02966-CCB Document 15 Filed 01/12/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

GUSTAVE AKSELROD                                   *
                                                   *
v.                                                 *           Civil No. CCB-20-2966
                                                   *
MARKETPRO HOMEBUYERS LLC                           *
                                           *   *   * *     *

                                  MEMORANDUM & ORDER

       In this action, plaintiff Gustave Akselrod brings a class action complaint alleging two

claims under the TCPA, 47 U.S.C. § 227, et seq., against defendant MarketPro Homebuyers

(“MarketPro”)—(1) a violation of the TCPA’s prohibitions on autodialing the telephones of

individuals without their consent, and (2) making telephone solicitations to individuals who are

registered on the National Do-Not-Call Registry. Before the court is MarketPro’s proposed

modification (ECF 13) to the court’s proposed scheduling order. MarketPro seeks to stay this

case pending a decision from the United States Supreme Court in Facebook v. Duguid, No. 19-

511, or, in the alternative, to bifurcate liability and class discovery and limit discovery at this

time to potentially dispositive issues. Akselrod opposes both requests. (ECF 14). The court,

having considered the parties’ submissions and their arguments during a scheduling conference

call on December 29, 2020, will deny the request to stay the case, but will grant the request to

bifurcate discovery. Discovery may be taken as to (1) the capabilities of the system used to make

the communications at issue in this case; and (2) whether the communications sent to the

plaintiff were “telephone solicitations” under the TCPA.

       A stay of the case is not warranted. In considering whether the court should exercise its

inherent authority to stay a proceeding, three factors are relevant: (1) whether the stay will

promote judicial economy, measured by whether a stay would simplify or complicate the issues



                                                   1
          Case 1:20-cv-02966-CCB Document 15 Filed 01/12/21 Page 2 of 5



in the case; (2) the hardship to the moving party if the case is not stayed; and (3) the potential

prejudice to the non-moving party if the stay is granted. See Int’l Refugee Assistance Project v.

Trump, 323 F. Supp. 3d 726, 730–31 (D. Md. 2018). As to prejudice, it appears that any hardship

to MarketPro from denying a stay is evenly balanced with the possibility of prejudice to

Akselrod if a stay is granted. As to the ability of a stay to simplify the issues in the case, the

court agrees with Akselrod that a complete stay while Facebook v. Duguid remains pending is

likely to delay and further complicate rather than simplify this litigation.

        In order to succeed on its autodialing claim, Akselrod must prove that the

communications he received were made using an automated telephone dialing system (“ATDS”).

The issue in Duguid is whether an ATDS includes technology that simply has the capacity to

store numbers to be dialed automatically, as the Ninth Circuit has held, Duguid v. Facebook, 926

F.3d 1146, 1151 (9th Cir. 2019), or whether the technology must also use a random or sequential

number generator in order to fall within the definition, as the Third and Eleventh Circuits have

held, Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018); Glasser v. Hilton Grand

Vacations Co., LLC, 948 F.3d 1301, 1306–08 (11th Cir. 2020). It appears to the court from

Akselrod’s complaint that the system MarketPro used to send messages to Akselrod could fall

within either (or neither) of the contested definitions of an ATDS. This raises the possibility that

if the case is stayed until the Supreme Court resolves the definition of an ATDS, discovery and

briefing regarding whether MarketPro’s system qualifies as an ATDS would still be necessary.

But if the case proceeds now, the parties will be able to take targeted discovery so that when

Duguid is decided, the case may be resolved more quickly based on the Court’s definition of an

ATDS and the parties’ knowledge of the system’s capabilities. Additionally, a stay would delay

the resolution of Akselrod’s Do-Not-Call Registry claim, which is distinct from the autodialing



                                                   2
              Case 1:20-cv-02966-CCB Document 15 Filed 01/12/21 Page 3 of 5



claim. Thus, the more efficient approach, as other courts have held in TCPA cases where

discovery on the ATDS would be necessary regardless of the outcome of Duguid or where a stay

would delay additional unrelated claims, is to allow at least some discovery to proceed. See, e.g.,

Lacy v. Comcast Cable Commc’ns, LLC, Case No. 3:19-cv-05007-RBL, 2020 WL 4698646, *2

(W.D. Wash. Aug. 13, 2020); Pittenger v. First Nat’l Bank of Omaha, No. 20-CV-10606, 2020

WL 5596162, at *3 (E.D. Mich. Sept. 18, 2020).1

           As to the bifurcation of liability and class discovery, the court considers (1) the overlap

between individual and class discovery, (2) whether bifurcation will promote Federal Rule of

Civil Procedure 23’s requirement that certification be decided at “an early practicable time,” (3)

judicial economy, and (4) any prejudice reasonably likely to flow from the grant or denial of a

stay of class discovery. See 1 McLaughlin on Class Actions § 3:10 (11th ed. 2014). MarketPro

argues that whether the system used in this case was an ATDS and whether the messages sent

were telephone solicitations are potentially dispositive and that limited discovery on these issues

would save the parties the time and expense of class discovery. Akselrod disagrees, arguing that

class issues and liability issues substantially overlap, that bifurcation will lead to additional,

time-consuming disputes regarding whether discovery relates to class issues or individual issues,

and that a delay in class discovery poses a risk that the third-party MarketPro used to send the

messages at issue will destroy relevant call records before Akselrod can obtain them. The court

concludes that whether an ATDS was used and whether messages were telephone solicitations

are issues of liability largely distinct from class certification issues (e.g., numerosity,

commonality, typicality, and adequacy of representation). See Fed. R. Civ. P. 23. Limited

discovery has the potential to simplify the case and to save both parties the time and expense of



1
    Unpublished opinions are cited for the persuasiveness of their reasoning and not for any precedential value.

                                                            3
          Case 1:20-cv-02966-CCB Document 15 Filed 01/12/21 Page 4 of 5



class discovery, which can be particularly resource intensive, see, e.g., Physicians Healthsource,

Inc. v. Janssen Pharm., Inc., No. CIV.A. 12-2132 FLW, 2014 WL 413534, at *4 (D.N.J. Feb. 4,

2014) (granting motion to bifurcate discovery in TCPA case where bifurcation would promote

efficiency by permitting discovery on potentially dispositive issues that did not overlap with

class issues), and at any rate, it may not be practicable to determine class certification until after

Duguid is resolved. To prevent the possibility of evidence spoliation, Akselrod may subpoena

the third party at issue or take some other action to ensure the preservation of records.

        During the conference call with the court, the parties raised an additional question

regarding the extent of discovery that should be permitted into whether the messages at issue are

telephone solicitations. Akselrod contends that discovery into MarketPro’s subjective purpose in

sending the messages is relevant, and MarketPro argues that the issue turns on an objective

analysis of the content of the messages to determine their purpose. See 47 U.S.C. § 227(a)(4)

(defining “telephone solicitation” as “the initiation of a telephone call or message for the purpose

of encouraging the purchase or rental of, or investment in, property, goods, or services, which is

transmitted to any person, . . . ”). The court does not find it necessary at this time to determine

how much discovery is needed as to the “purpose” of the messages. It appears that some courts

have focused on the content of the message in determining their purpose, see, e.g., Murphy v.

DCI Biologicals Orlando, LLC, No. 6:12-CV-1459-ORL, 2013 WL 6865772, at *10 (M.D. Fla.

Dec. 31, 2013), aff’d on other grounds 797 F.3d 1302 (11th Cir. 2015), but this issue can be more

fully briefed at a later time.

        Accordingly, it is hereby ORDERED that:

        1. MarketPro’s request to stay the case is DENIED;

        2. MarketPro’s request to bifurcate liability and class discovery is GRANTED;



                                                   4
        Case 1:20-cv-02966-CCB Document 15 Filed 01/12/21 Page 5 of 5



      3. Limited discovery will be permitted into (1) the capabilities of the system used to

         make the communications at issue in this case; and (2) whether the communications

         sent to the plaintiff were “telephone solicitations” under the TCPA;

      4. To prevent the possibility of evidence spoliation, Akselrod may subpoena the third

         party at issue or take some other action to ensure the preservation of records;

      5. Initially the courts sets a deadline for the limited discovery to be complete by April

         15, 2021, with a status report due the same day; and

      6. Counsel shall notify the court when an opinion has been issued in Facebook v.

         Duguid.


_1/11/2021________                                                  /S/
Date                                                Catherine C. Blake
                                                    United States District Judge




                                               5
